Collins, J.
Upon reargument, January 17, 1894. At the former hearing of this case the attention of the court was not called to the fact that the provisions of the Probate Code (Laws 1889, ch. 46, subch. 14) relating to the commitment of insane persons to the state hospitals had been wholly superseded by certain sections of Laws 1893, ch. 5. Assuming that the provisions of the Probate Code on this subject were still in force, the court fell into the error of holding that the law had not been complied with, that there had been a complete departure from the requirements of the statute, and that the warrant under which Mrs. Blaisdell had been committed was on its face wholly void, and without jurisdiction. The inevitable result was the granting of respondent’s petition for a rehearing. A question new to the case, and of the greatest importance, has now been raised by counsel for relator, namely, the constitutionality of those provisions in Laws 1893, ch. 5, which prescribe the course of procedure, and authorize the commitment of persons to public and to private hospitals for the insane. It is urged that these provisions violate the fourteenth amendment to the Federal constitution, and are in conflict with a similar article in our State constitution, forbidding that any person shall be deprived of his life, liberty, or property without due process of law. We have therefore to examine the provisions of the statute of 1893 in the light of adjudications as to what is, and what constitutes, "due process of law,” in order to discover and determine whether constitutional rights have been encroached upon and invaded by means of this legislative enactment.
The first inquiry is as to what is “due process of law.” In Bardwell v. Collins, 44 Minn. 97, (46 N. W. 315,) it was said that no complete or exhaustive definition of the term had ever been attempted *474by the courts, because it was incapable of any such definition. All' that could be done was to lay down certain general principles, and apply them to the facts of each case as they arise. Mr. Webster’s-exposition of the words, “law of the land,” and “due process of law,”' viz.: “The general law; a law which hears before it condemns;, which proceeds upon inquiry, and renders judgment only after trial,” —was quoted; and then the court went on to say that, in judicial proceedings, “due process of law” requires notice, hearing, and judgment. These words, said the court, do not mean anything which the legislature may see fit to declare to be “due process of law,” for there are certain fundamental rights which our system of jurisprudence has always recognized, which not even the legislature can disregard, in proceedings by which a person is deprived of life, liberty, or property, and one of these is “notice before judgment in all judicial proceedings.” In commenting upon the difficulty of defining these words, it has been said that it is wisdom to-leave the meaning to be evolved by the gradual process of judicial inclusion and exclusion, as the case presented for decision shall require. Davidson v. New Orleans, 96 U. S. 104. But it may b& stated generally that due process of law requires that a party shall be properly brought into court, and that he shall have an opportunity, when there, to prove any fact which, according to the constitution and the usages of the common law, would be a protection to him or to his property. People v. Board of Supervisors, 70 N. Y. 228. Due process of law requires an orderly proceeding adapted to the nature of the case, in which the citizen has an opportunity to-be heard, and to defend, enforce, and protect his rights. A hearing, or an opportunity to be heard, is absolutely essential. “Due process of law” without these conditions cannot be conceived. Stewart v. Palmer, 74 N. Y. 183.
It follows that any method of procedure which a legislature may,, in the uncontrolled exercise of its power, see fit to enact, having for its purpose the deprivation of a person of his life, liberty, or property, is in no sense the process of law designated and imperatively required by the constitution. And while the state should take charge of such unfortunates as are dangerous to themselves- and to others, not only for the safety of the public, but for their own amelioration, due regard must be had to the forms of law and to *475personal rights. To the person charged with being insane to a degree requiring tbe interposition of the authorities and the restraint provided for, there must be given notice of the proceeding, and also an opportunity to be heard in the tribunal which is to pass judgment upon his right to his personal liberty in the future. There must be a trial before judgment can be pronounced, and there can be-no proper trial unless there is guarantied the right to produce witnesses and to submit evidence. The question here is not whether the tribunal may proceed in due form of law, and with some regard to the rights of the person before it, but, rather, is the right to have it so proceed absolutely secured? Any statute having for its object the deprivation of the liberty of a person cannot be upheld unless this right is secured, for the object may be attained in defiance of the constitution, and without due process of law.
Let us now’ turn to the statute in question. It must be observed at the outset that private, as well as public, hospitals are within its terms, and for this reason, if for no other, the rights of the citizen should be closely guarded. Laws 1893, ch. 5, § 17, requires that every person committed to custody as insane must be so committed in the manner thereafter prescribed. Section 19 provides that whenever the Probate Judge, or, in his absence, the court commissioner, shall receive information in writing (the form being given) that there is an insane person in his county needing care and treatment, he shall issue what is called a “commission in lunacy” (the form thereof being prescribed) to two physicians, styled “examiners-in lunacy.” This section permits the filing of an information not even sworn to by anybody. That it has opened the door to wrong and injustice — to the making of very serious and unwarranted charges against others by wholly irresponsible and evil-minded persons^ — -is evident, although the method of instituting the proceedings does not affect the validity of the act The commission directs the two physicians designated, who, under section 18, must now possess certain qualifications, to “examine” the alleged lunatic, and certify to the Probate Judge or court commissioner, within one day after their examination, the result thereof, with their recommendation as to the special action necessary to be taken. The form of this certificate and recommendation is laid down in section 20. This certificate must be duly sworn to or affirmed before the officer issu*476ing the commission. Section 21. If (section 19) the examiners certify that the person examined is sane, the case shall be dismissed. If they disagree, the officer shall call other examiners, or take further testimony. If they certify the person to be insane, and a proper subject for commitment, for any of the reasons specified in section 17, it is made the duty of the officer to visit the alleged insane person, or to require him to be brought into court; “but he shall cause him to be fully informed of the proceedings being taken against him.” If the officer deems it advisable, he may call other examiners, or take further testimony, and in all cases, “before issuing a warrant of commitment,” the county attorney shall be informed, and it is made his duty to take such steps as are deemed necessary to protect the rights of such person. If satisfied that the person is insane, and that the reason for his commitment is sufficient, under the provisions of the act, the Probate Judge or the court commissioner approves the certificate of the examiners, and issues an order or warrant in duplicate, committing him to the custody of the superintendent of one of the state hospitals, or to the superintendent or keeper of any private hospital or institution for the insane, which, under the same law, has been duly licensed. This order or warrant may be executed by the sheriff or by a private individual, and through it the person named therein is placed in the custody of the superintendent or keeper to whom it may have been directed. There are some other provisions in respect to these commitments, but they have no bearing on the questions now before us, and we now reach a consideration of the controlling provisions of the statute. The commission issues to the examiners, and they are authorized and directed to “examine” the alleged lunatic. Their examination is not made under oath. It may be formal or informal, as they choose, and the person under examination may not have the slightest idea that he is the subject of inquiry or investigation. The examination may be at any place where the subject can be found, or at a place convenient for the examiners. It may be public or private, and, judging from the questions found in the form to be answered by the examiners, it may consist simply in observing the alleged lunatic, and in making inquiries of him or of his acquaintances, or, for that matter, accepting common street gossip. To illustrate: In the certificate signed by the physicians who made *477this examination is the answer to a most important question, viz.: “Has the patient shown any disposition to injure others?” The answer is: “Yes. It is reported that she threatens to shoot, carries firearms, and did shoot at one person passing, not knowing whom.”
When this examination, of which the subject need not be informed, and in -which he takes no part, is completed, the examiners are required to make a verified written report and recommendation, and on this the officer may commit without any other or further act, except that he must see the subject, either in or out of court, informing him fully of the proceedings, and must also notify the county attorney of what is going on. Not until after the examination, report, and recommendation, upon which the officer may commit, if he so chooses, need there be any notice whatsoever to the person charged with being a proper subject for the insane asylum, nor need the county attorney be advised of the proceeding. If personal rights are of any consequence, and if they need protection at any time, such notice should precede the examination, not follow it. But, aside from this serious defect in the law, it will be seen that there is no provision which assures to the accused a trial at any time, either before or after notice, under the forms of law; no provision which guaranties to him a judicial investigation and a determination as to his sanity. The officer before whom the inquiry is pending is nowhere required to conduct his examination with the least regard to the rights of the person charged with being insane, —his right to exercise his faculties without unwarranted restraint, and to follow any lawful avocation for the support of life.
Nor is the officer obliged to hear a particle of testimony, although he is at liberty so to do. The accused or the county attorney might appear before him with an army of volunteer witnesses; but if their testimony was received or heard, or if there was the slightest approach to a trial, it would be through the grace of the officer, not as a matter of right to the person whose personal liberty is jeopardized by the proceeding. We are not speaking of what every honorable and humane officer would do when a case was before kirn, but of what the statute will permit an officer to do.
Further examination of this enactment need not be made, for enough has been said to establish its invalidity, and to indicate what outrages might be perpetrated under it. The objection to *478such a proceeding as that authorized by this statute does not lie in the fact that the person named may be restrained of his liberty, 'but in allowing it to be done without first haying a judicial investigation to ascertain whether the charges made against him are true; not in committing him to the hospital, but in doing it without first giving him an opportunity to be heard.
(Opinion published 57 N. W. Rep. 794.)
We are compelled to the conclusion that the enactment of the sections referred to is unconstitutional, because they allow and sanction a denial of the protection of the law, and the deprivation of personal liberty without due process of law. But we do not intend to intimate that in this case the upright and conscientious Judge of Probate before whom it was pending acted arbitrarily, or that he adhered to the letter of the statute, disregarding the rights or requests of Mrs. Blaisdell or her friends, when, after the examination, report, and recommendation, she appeared before him. There is ■nothing to indicate such a course. As we have shown, the statute is so constructed that the opportunity to be heard in defense is not guarantied to the person charged. It is not framed so as to compel a hearing before condemnation or a trial, under the general forms of law, before judgment is pronounced. Where it is plain that legislation upon any subject is in conflict with constitutional provisions, the duty of the court is obvious, and must be performed, whether the interests of a large number, or of a certain class, of people are involved, or the rights of a single citizen.
The provisions of chapter 5, supra, on this subject, being invalid, those which they were designed to supersede, found in the Probate Code, are in force, and must be observed. As stated in the former decision, they were not; and, as a consequence, the conclusion heretofore reached is adhered to.